Citation Nr: 0507299	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty with the U.S. Marine Corps from 
June 1968 to June 1973, as a helicopter pilot.  Among his 
awards and decorations are the Air Medal with 31 stars, the 
National Defense Service Medal, and the Vietnam Service Medal 
with one star.  He served in the Republic of Vietnam from 
July 1970 to March 1971.  As a member of the Air Force 
Reserve from 1974, the veteran served on numerous periods of 
active duty for training, served on active duty from 
September 1990 to January 1991, and subsequently retired from 
the Air Force Reserve in July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for meniscal derangement in 
the right knee.

The veteran presented testimony at a personal hearing at the 
RO before a Decision Review Officer in July 2003, and at a 
videoconference hearing in November 2004 before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.

The Board further notes that, in October 2003, the veteran 
submitted a written statement on VA Form 21-4138 wherein he 
withdrew his appeal on the issue of entitlement to service 
connection for disability resulting from grinding of the 
teeth, to include facial numbness and deterioration of the 
teeth.  


FINDING OF FACT

The evidence is in approximate balance on the question of 
whether the veteran's current disability of the right knee is 
a result of service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that his right knee disability was incurred in 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Board notes initially that there was a significant change 
in the law upon the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
in implementing regulations via 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.316(a) (2004).  The VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist claimants, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VCAA's applicability to this case.  Thus, the 
Board finds that further development is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  With chronic disease shown as such in service 
(or within a pertinent presumption period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.

To show chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of pertinent symptomatology is required where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT), 
such as in a Reserve or National Guard organization.  38 
U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Factual background

Service medical records show that in October 1970 the veteran 
complained of an abrasion on his right knee, which was 
treated.  At a follow-up examination, the wound was cleansed.  
Medical records while he was in the Air Force Reserve show 
that, while on unit training assembly (UTA) status for two 
days in mid-August 1984, he was jogging during the noon hour 
and turned his ankle.  This was determined to have been in 
the line of duty.  He sought treatment some days later at a 
private medical hospital, where an X-ray showed tiny chip 
fractures off the tip of the lateral malleolus.  In September 
1984 he was found medically re-qualified.  In February 1993 
at an annual examination, this was reported as a fracture of 
the right fibula in 1984 which was well healed and had no 
sequelae.  It was noted at the February 1993 examination that 
he ran 3 to 5 miles daily.  

At examination in February 1995, the history included a 
chipped right distal fibula in 1984, secondary to twisting 
ankle while jogging.  He was casted for one month, and 
released by a private medical doctor without restriction.  He 
had full range of motion and strength.  There were no 
complications and no sequelae.  At an examination in April 
1996, the veteran reported that he continued to run several 
miles a day.  Other than the aforementioned, at multiple 
annual examinations throughout the time he was in the 
Reserve, the veteran denied joint pain and denied a trick or 
locked knee.  Upon examination, no right knee abnormalities 
were reported.

In a September 1999 letter the veteran mentioned having a 
knee injury that was brought about after years of running, 
which had been required for conditioning for the Air Force 
Reserve.  He submitted medical reports of a right knee injury 
in October 1996, approximately three months after he retired 
from the Air Force Reserve.  

Private medical records show that in late October 1996 the 
veteran sought treatment for a locked knee of 6 to 8 weeks' 
duration.  He reported that the first he had experienced 
right knee pain and locking, intermittently, was about two 
months earlier.  He related that he ran fairly regularly and 
his route had to change, which involved having to jump over a 
culvert to continue his running.  Every one to two weeks he 
had experienced a sudden pain in his right knee, with a 
locking or buckling.  He would occasionally fall to the 
ground, but said he was able to get up and do okay.  The 
preceding day, while standing, he had suffered pain in his 
right knee, and it seemed to be partially locked.  There was 
an increase in swelling in the knee, and increased pain.  The 
knee continued to be partially locked, with continued 
swelling and moderate to severe pain at times.  Previously, 
the symptoms had not persisted in that manner.  There was no 
definite other injury the preceding day.  

Clinical findings at that time were flexion to 90 degrees, 
extension to within about 15 degrees of full extension, mild 
diffuse tenderness, and moderate to large effusion.  There 
was no definite ligamentous instability.  An X-ray showed 
mild degenerative changes.  The impression was a suspected 
possible meniscal tear, chronic, with locking.  He was 
referred to a doctor in the emergency room (ER) for 
evaluation regarding possible arthroscopic evaluation or 
surgery.  The ER doctor noted an acute right knee injury with 
a probable meniscal injury.  The veteran could not fully 
extend his knee.  He was provided a knee immobilizer, and was 
to be seen at an orthopedic clinic the following day.  

The report of an MRI showed an abnormal posterior horn of the 
medial meniscus, most consistent with old degenerative 
changes, with a probable tear; joint effusion; degenerative 
changes at the joint space between the femur and tibia; 
osteophytosis at the joint space between the femur and the 
patella; suggestion of a partial tear of the posterior 
cruciate ligament; possible old tear of the anterior cruciate 
ligament; and possible localized PVNS (pigmented villonodular 
synovitis) or synovial chondromatosis in the posterior knee 
joint.  

Another X-ray report showed slight genu varus, mild narrowing 
of the medial joint compartment and some fluid in the 
suprapatellar bursa.  No fracture, dislocation, or other 
acute bony change could be seen.  

In a January 2000 rating decision, the RO denied the 
veteran's as not well grounded, on the basis that the 
evidence failed to establish any relationship between a right 
knee disorder and any disease or injury incurred during 
military service.  The veteran received notice of the 
decision in February 2000.  In November 2001, the RO notified 
the veteran that his claim, previously denied as not well 
grounded, was going to be reviewed due to the change in law 
with the passage of the VCAA.


In December 2001 the veteran wrote that he had been treated 
within one year from his discharge from reserve duty, for a 
right knee condition.  He believed the knee problem had 
resulted from many years of running, as physical training to 
stay in shape for his military duties.  He said his knee had 
locked up on him, for which he sought private medical 
treatment.  He had modified his activities in order to 
attempt to prevent problems with his knee.  

Private medical records secured included duplicate copies of 
records previously received.  In addition, an entry in early 
August 1996 indicates that the veteran was seen for a 
physical examination in conjunction with other conditions not 
now in issue, at which he reported feeling well, that he had 
not been exercising recently, and that he planned to start 
running again.  There were no complaints, findings, or 
diagnosis of a right knee disability.  The veteran was to 
return in approximately two years.  After his visit for right 
knee complaints in October 1996, that was diagnosed as 
meniscus derangement, and he was seen periodically for 
follow-up.  Although surgery was recommended, the veteran had 
declined it, and in January 1997 reported that he was doing 
better and was using a special bicycle at home.  He was to 
return as needed, if symptoms worsened or failed to improve.  

A VA X-ray in July 2002 showed severe degenerative changes of 
the right knee.  

In the veteran's notice of disagreement he stated that he 
believed the right knee was definitely service connected.  He 
said he had to do timed runs in the Marine Corps and later, 
when he was in the Air Force Reserves, he had to be in good 
physical shape and was periodically evaluated as to his 
physical condition.  He said he had maintained the running to 
keep his cardiovascular system in good order.  At the end of 
his duty, his knee would lock upon on him, but he could 
always get it to unlock.  He stated that he had never sought 
medical help until the knee had locked and he was unable to 
get it unlocked for 30 minutes.  The following day, it was 
very swollen and he could not move it.  

The veteran testified in July 2003 that his right knee 
condition had probably started a year and a half to two years 
before he retired from the Air Force Reserve.  He had 
maintained his physical conditioning through running.  He 
testified that his knee had started acting up approximately 
two years before his running diminished to a certain degree 
and he started "sloughing off" a little bit.  He said he 
ran from three to five miles, usually three times a week, in 
order to maintain a healthy cardiovascular system.  He began 
sloughing off running due to his right knee condition in 
about 1995.  He denied having had symptoms in his knee prior 
to that, and denied having had a right knee condition or 
disability.  There were some times when he just could not go 
out and run due to his knee.  At times, his knee would lock 
up but he could get it to release.  However, on one occasion, 
after he retired, his knee remained locked for half an hour, 
and then it hurt.  He sought private medical treatment and 
learned that he had a meniscus tear.  

He testified that it probably had been tearing over the 
years, and finally reached a point where it got hung up.  He 
elected not to have surgery on the right knee, but he was 
unable to run any more.  He did not recall having had any 
knee problems while he was on active duty or active duty for 
training.  He further testified that he believed his right 
knee condition had existed but did not materialize until 
after he retired from the Air Force Reserve.  He did not have 
a lot of supporting documentation for it.  He did not think 
at the time that it was as serious as it was, until after he 
realized that he could not get the knee out of that position.  

VA outpatient records show that in June 2002 the veteran 
called regarding a sore spot approximately 3" in diameter on 
his right knee for less than one week, which felt numb 
sometimes right below the sore spot.  He had felt a click, 
and then had the described symptoms.  He reported having had 
torn ligaments in his right knee 8 to 9 years earlier.  In 
July 2002 he complained of pain in the right lateral aspect 
of the right knee with flexion, and reported a past history 
of a diagnosed torn meniscus.  His knee would catch at times, 
in a flexed position.  His symptoms were mostly with full 
flexion.  He did not use pain medication or a neoprene 
sleeve.  The pertinent diagnostic impression was right knee 
pain with questioned torn meniscus.  X-ray examination showed 
severe degenerative changes in the right knee. 

At a VA orthopedic examination in August 2002, the veteran 
complained of right knee pain.  He reported first having 
problems back in 1994 (he probably meant 1996), when he was 
running and had locking-up of his knee.  He was then seen at 
Kaiser, and an MRI was done that showed a meniscus tear.  He 
had declined surgery at that time.  At the examination he 
complained of lateral knee pain and numbness on the side of 
his lower leg.  He denied any locking or giving out.  He rode 
an air bike 3 to 4 times a day.  His numbness did not go 
beyond his ankle.  He reported having been told that he had 
degenerative joint disease of the knee.  He denied 
instability.  He described the onset of pain as gradual, and 
said it had lasted for 6 years and was sharp with activity, 
and located on the lateral side.  He was not taking 
medication for the knee, although a muscle relaxer for his 
back did help his knee.  Clinical findings were reported.  An 
X-ray showed DJD of the medial, lateral, patellofemoral 
joint, which was moderate and severe.  The assessment was DJD 
of the right knee.  The examiner commented that the lateral 
pain and numbness might be back-related.  

VA outpatient treatment records show that in April 2003 the 
veteran was seen for complaints of hair loss and numbness of 
the right lower leg.  The numbness had been ongoing for nine 
months.  He had undergone surgery in November 2002 for an 
unrelated condition.  He reported having a meniscus injury 
without surgery in 1997, and a fracture of the patella as a 
child to the right knee.  He said he had been an avid runner, 
but not recently.  

In his substantive appeal received in November 2003, the 
veteran stated his belief that his right knee condition was 
caused by years of running to maintain combat readiness for 
his Air Force Reserve combat unit.  He submitted a copy of 
the Headquarters Air Reserve Personnel Center Air Force 
Fitness Guide, to illustrate the need for Reserve members to 
maintain readiness through proper physical fitness standards.  

The veteran testified before the undersigned, in November 
2004, that he was first aware of his right knee condition 
probably about a year and a half before he got out of the Air 
Force Reserve.  His right knee would occasionally lock, but 
he was always able to get it unlocked.  He was still running 
at that time, because, being part of the air combat command 
of the Air Force, he had to be in the best physical shape 
possible if called up to active duty.  He denied having a 
right knee problem while on active duty in Vietnam.  He 
testified that it was surfacing when he was in Kuwait, but he 
could not run anyway during that time due to a broken wrist.  
He noticed that his right knee had started bothering him 
while he was in Kuwait and in the Air Force Reserve.  He 
reiterated that he ran in order to maintain top physical 
condition, especially of the cardiovascular system.  He 
testified that, on the day his knee locked up, he went in the 
following Monday in the evening to emergency services at a 
private medical clinic.  Although surgery had been 
recommended, he sought a second opinion which was that, if he 
had the operation, another operation would be necessary after 
approximately four years.  He then declined the surgery, but 
had fluid drained from his knee.  The knee had not locked up 
since, but he could not run on it again.  

He testified that it had been locking up for about a year and 
a half prior to the episode when he sought private medical 
treatment, but he could always get it unlocked, and he could 
still run on it.  He said his knee was satisfactory with 
walking, but presented problems when he picked up the pace.  
He said he did not run anymore, but would ride a stationary 
bicycle instead.

He further testified that, while in the Reserve, he had been 
on training approximately two weekends a month (flying an 
extra weekend beyond the strictly required periods, in order 
to maintain currency on the aircraft), in addition to two 
weeks of annual training.  During those times, he would run 
during the noon hour on Saturday and Sunday if there wasn't 
something else planned for the lunch period.  He was not 
required to do regular running during the annual two-week 
training period.  He denied being treated by medical 
personnel for his right knee either during the weekend tours 
or the annual training summer tours.  He stated that he was 
able to get out of the locking situation until October of the 
year in which he had retired in July, when his right knee 
locked and he was unable to unlock it.  He testified that, 
over a year and a half prior to the time when he could not 
resolve the locking of his knee, it had locked upwards of 20 
times.  The locking had occurred when he was walking, not 
running.  The veteran testified that he had also played 
basketball, but did not use it as conditioning.  His 
conditioning regime was running anywhere from 3 to 11 miles.  
He denied having any other kind of right knee injury.  




At the hearing, the veteran submitted a copy of an Air Force 
Fitness Guide in support of his claim for service connection 
for his right knee, to show that there were required fitness 
standards which were expected to be kept up by personnel.  
This was a duplicate copy of the Air Force Fitness Guide 
which had been received with his substantive appeal in 
November 2003.  

IV.  Analysis

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
in-service findings and diagnoses indicative of disease or 
injury, the post-service symptoms, and a current diagnosed 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record clearly shows that the appellant has a 
currently diagnosed disability of a right knee disorder, the 
disability at issue for which service connection is claimed.  
Accordingly, the appellant has satisfied one of the three 
foregoing requisites to prevail on a claim of entitlement to 
service connection.  However, the evidentiary record does not 
contain medical indication of such disorder in active 
military service, to include his 5 years of active duty with 
the Marine Corps and his 20+ years of periodic ADT with the 
Air Force Reserve.

The veteran has not claimed that he suffered a specific, 
single incident of trauma to his right knee in service, but 
contends that his right knee disorder is a result of running 
to keep physically fit for the Air Force Reserve.  The 
service medical records show that, other than an acute 
abrasion to his right knee in 1970, there were no complaints, 
findings, or diagnoses of a right knee disability in service 
or in the Reserve.  Furthermore, the veteran has denied 
having a right knee problem while on active duty or having 
been treated by service medical personnel for a right knee 
condition, either during his weekend duty tours or the summer 
annual training tours. 

The veteran contends that all of the running he did was to 
maintain combat readiness for his Reserve combat unit, and 
that therefore his right knee disability should be considered 
as incurred during training for active duty.  He avers that 
he placed a high importance on maintaining his physical 
conditioning because the mission of his unit, when he was in 
Vietnam and Kuwait, was to rescue pilots who were downed 
behind enemy lines, and there was always the possibility of 
another call-up while he was active in the Reserve.  

The Air Force Fitness Guide submitted by the veteran 
describes physical fitness standards applicable to the 
personnel of the Air Force Reserve, and procedures for 
monitoring it.  It does not, however, demonstrate the 
requisite medical nexus for a claim for service connection.  
As such, it is not of great probative value.

The Board recognizes that the veteran is not competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, because there is no evidence of record 
that the appellant has specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opinion on matter requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is, 
however, certainly competent, as a layman, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).

There are some inconsistencies in the record as to the onset 
of the veteran's knee problems.  For example, although he has 
testified that he experienced locking of his right knee about 
a year and a half prior to retiring from the Air Force 
Reserve, the evidence of record shows that, when he first 
sought treatment for a right knee disability in October 1996, 
he reported that the first he had experienced right knee pain 
and intermittent locking of his right knee was about two 
months earlier.  This would place the onset of symptoms 
approximately in late August 1996, after his retirement from 
the Air Force Reserve.  He further described having to change 
the route he used for running, and as a result had to jump 
over a culvert to continue his running, from which it could 
be inferred that he suffered an injury to the knee after 
retirement.  On the other hand, he has testified that he was 
aware of a right knee problem while deployed to Kuwait in 
1990-91, although he was not running regularly then.  


Recognizing that one's memory is not always perfect, the 
Board finds that the veteran's description of his history of 
knee trouble is forthright and sincere.  His assertions 
regarding episodic locking and pain in the right knee during 
ADT in the Air Force Reserve do appear to be supported by the 
X-ray and MRI findings in October 1996, which documented 
significant right knee disorders, including abnormality of 
the medial meniscus consistent with old degenerative changes, 
with a probable tear; degenerative changes between the femur 
and tibia; osteophytosis between the femur and the patella; 
possible tears of the posterior and anterior cruciate 
ligaments; and possible localized PVNS or synovial 
chondromatosis in the posterior knee joint.  Without making 
unwarranted diagnostic conclusions, we believe those findings 
indicate that the knee disorders did not all arise in the 
three months since the veteran's retirement from the Reserve.

The Board also recognizes that the one-year presumption of 
service connection for arthritis applies after extended 
active duty, and not after ADT.  Thus, the veteran's DJD may 
not be presumed to be service connected.  Under the unique 
fact situation in this case, we believe that the veteran's 
credible testimony, under oath, that he did extensive running 
throughout his Air Force Reserve service to comply with 
fitness standards, and that he experienced approximately 20 
episodes of brief locking of his right knee during his 
Reserve service, prior to the incident after his retirement 
when he was seen for locking which he could not release, when 
considered with the findings at that time of significant 
"old" knee pathology, raises the question of reasonable 
doubt.

In view of the foregoing, the Board finds it reasonable to 
infer that the preponderance of evidence is not against 
finding that the veteran has a current disability of the 
right knee which is etiologically related to his active 
military service, to include his two periods of active duty 
and his extensive periods of active duty for training.  Thus, 
without finding error in the action taken by the RO, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise, and will conclude that service 
connection for the veteran's right knee disability may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Entitlement to service connection for a right knee disorder, 
to include a meniscus tear and DJD, is grantedd.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


